MANN, Judge
(concurring specially).
My brother Liles understates the evidence. There is ample evidence of positive identification by several witnesses, including an accomplice, that Gilmore was involved in this armed robbery. There was, further, no objection to reception of the testimony now questioned. I concur in the result but do not wish to suggest approval of the deputy’s act of taking witnesses to the door of a courtroom in which a single black man is seated in the midst of many white people and asking them if they see anyone inside who looks familiar. This was unnecessary to the state’s case, which is ample, and it tends to discredit our respect for law.